Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 1 of 21




                                                         4044




 19
         Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 2 of 21




                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

STATE OF NEW YORK )
COUNTY OF MONROE )                   ss.:
CITY OF ROCHESTER )


       I, ALAN ROTH, being duly sworn, depose and say:

                   INTRODUCTION AND AGENT BACKGROUND

       1.     I am a Special Agent of Internal Revenue Service-Criminal Investigation (“IRS-

CI”), having been duly appointed on January 20, 2008 and, as much, am a Federal Law

Enforcement Officer within the meaning of Rule 41(a) of the Federal Rules of Criminal

Procedure, that is, a Government agent engaged in the enforcement of the criminal laws of

the United States. Your Affiant’s responsibilities include the investigation of possible criminal

violations of the Internal Revenue Laws (Title 26, United States Code), the Bank Secrecy Act

(Title 31, United States Code), the Money Laundering Control Act (Title 18, United States

Code), and related offenses.

       2.     I received a Bachelor’s degree in Business Administration with a major in

Finance. I received extensive training in financial investigative techniques and in the law of

search and seizure under the Fourth Amendment, having undergone 26 weeks of training at

the Federal Law Enforcement Training Center, and at several in-service training seminars

dealing with financial investigative techniques and Money Laundering and Bank Secrecy Act

violations.

       3.     During the course of my employment with IRS-CI, I have conducted and

assisted on several criminal investigations involving tax fraud, money laundering and the
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 3 of 21




illegal structuring of financial transactions. These investigations focused on individuals

deriving income from both legal and illegal sources.

       4.        This affidavit is being submitted for the purpose of establishing probable cause

to believe that Michael Rech (“RECH”) has committed violations of Title 18, United States

Code, Section 1343 (wire fraud) and Title 18 United States Code, Sections 1956(a)(1)(B)(ii)

and 1957 (money laundering) (collectively “TARGET OFFENSES”).

       5.        The information contained in this affidavit is based upon my personal

knowledge and observation, my training and experience, conversations with and information

from other law enforcement officers, and my review of documents and records related to this

investigation.

       6.        Because this affidavit is being submitted for the limited purpose of establishing

probable cause to secure a criminal complaint, I have not included each and every detail of

the investigation. Rather, I have set forth only those facts that I believe are necessary to

establish probable cause that RECH committed the TARGET OFFENSES.

                  OVERVIEW OF COVID-19 PANDEMIC, CARES ACT,
                       AND PAYCHECK PROTECTION PROGRAM


       7.        The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was

signed into law on March 27, 2020 and designed to provide emergency financial assistance to

the millions of Americans who are suffering the economic effects caused by the COVID-19

pandemic.

       8.        One source of relief provided by the CARES Act was the authorization of up

to $349 billion in forgivable loans to small businesses for job retention and certain other

                                                 2
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 4 of 21




expenses, through a program referred to as the Paycheck Protection Program (“PPP”). In or

around April 2020, Congress authorized over $300 billion in additional PPP funding.

       9.     To obtain a PPP loan, a qualifying business must submit a PPP loan

application, which is signed by an authorized representative of the business. The PPP loan

application requires the business (through its authorized representative) to acknowledge the

program rules and make certain affirmative certifications to be eligible to obtain the PPP loan.

One such certification requires that the applicant (through its authorized representative)

affirm that “[t]he [PPP loan] funds will be used to retain workers and maintain payroll or

make mortgage payments, lease payments, and utility payments; I understand that if the funds

are used for unauthorized purposes, the federal government may pursue criminal fraud

charges.”    In the PPP loan application, the small business (through its authorized

representative) must state, among other things, its: (a) average monthly payroll expenses and

(b) number of employees. The payroll expense figure is used to calculate the amount of

money the small business is eligible to receive under the PPP.

       10.    A PPP loan application is received and processed by a participating institution,

then transmitted for further review to the Small Business Administration (“SBA”) to assess

the applicant’s eligibility. If a PPP loan application is approved, the participating financial

institution funds the PPP loan using its own monies, which are 100% guaranteed by the SBA.

Data from the application, including information about the applicant, the applicant’s payroll

expenses, and the total amount of the loan is transmitted by the lender to the SBA in the

course of processing the loan.

       11.    PPP loan proceeds must be used by the business on certain permissible

expenses to include payroll costs, interest on mortgages, rent, and utilities. The PPP allows
                                               3
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 5 of 21




the interest and principal on the PPP loan to be entirely forgiven if the business spends the

loan proceeds on these expense items within a designated period of time (usually eight weeks

of receiving the proceeds) and uses a certain amount of the PPP loan proceeds, at least 75%,

on payroll expenses.

                       DEFENDANT AND RELEVANT PARTIES

MICHAEL RECH

       12.    RECH is a resident of North Chili, New York. Financial records; Internet

Service Provider (“ISP”) records; New York State Department of Labor (“NYS DOL”)

records; Internal Revenue Service (“IRS”) tax records, refuse collected, and surveillance

conducted all place RECH at 5 HILLTOP in North Chili.

GUARDIAN OF HUMANITY, INC.

       13.    Guardian of Humanity, Inc. (“GUARDIAN”) is a nonprofit corporation that

was incorporated in Arizona on or about November 16, 2017. As detailed in this affidavit,

RECH is the Director, President, and CEO of GUARDIAN and controls the finances of

GUARDIAN.

ECLIPSE ADVISORS, LLC

       14.    Eclipse Advisors, LLC (“ECLIPSE”) is a limited liability company that was

organized in Arizona on or about August 8, 2013. As detailed in this affidavit, RECH is the

sole member of ECLIPSE and controls the finances of ECLIPSE.




                                             4
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 6 of 21




OTHER PARTIES

       15.    WebBank is a federally insured financial institution with headquarters in Utah.

WebBank is an approved SBA lender and funded one PPP loan to GUARDIAN.

       16.    PayPal, Inc. (“PayPal”) participates in the PPP as an entity that originates PPP

loans. Small businesses seeking PPP loans can apply through PayPal using an online

platform. PayPal originates the PPP loans and partners with various banks, including

WebBank, to fund and disburse the PPP loans. PayPal received one PPP loan application on

behalf of GUARDIAN that was ultimately funded by WebBank.

       17.    ReadyCap Lending, LLC (“ReadyCap”) is an approved non-bank SBA lender

and received one PPP loan application on behalf of GUARDIAN. ReadyCap funded one

PPP loan to GUARDIAN.

       18.    Citizens Bank, N.A. (“Citizens Bank”) is a federally insured financial

institution with headquarters in Rhode Island. Citizens Bank is an approved SBA lender.

Citizens Bank received one PPP loan application on behalf of ECLIPSE. Citizens Bank

funded one PPP loan to ECLIPSE.

       19.    Canandaigua National Bank & Trust (“Canandaigua National Bank”) is a

federally insured financial institution with headquarters in New York.

                          OVERVIEW OF THE PPP SCHEME

       20.    The government is investigating wire fraud and money laundering violations

committed by RECH. There is probable cause to believe that beginning in or about April

2020, to in or about February 2021, RECH fraudulently obtained three PPP loans.


                                              5
          Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 7 of 21




Specifically, RECH submitted three false and misleading PPP loan applications and

supporting documentation to SBA approved lenders.

        21.      The first PPP loan was in the name of ECLIPSE and the second PPP loan was

in the name of GUARDIAN. RECH misrepresented the number of employees, amount of

payroll, and ownership and/or management on the applications. The loan applications were

submitted via the internet using wire communications. Reliance on the false and misleading

information caused the PPP loan proceeds to be disbursed by the lenders to GUARDIAN

and ECLIPSE. RECH successfully obtained the proceeds from the two PPP loans totaling

$127,500 in April of 2020. The PPP loan proceeds disbursed to GUARDIAN were sent via

interstate wire. RECH subsequently withdrew the proceeds of both PPP loans in currency in

structured transactions below $10,000 in order to avoid federal reporting requirements1.

        22.      A third PPP loan in the name of GUARDIAN was recently applied for and

funded by an SBA approved lender. The PPP loan proceeds in the amount of $150,000 were

disbursed on or about February 18, 2021. The proceeds of this PPP loan were deposited to a

bank account in the name of GUARDIAN. The entirety of those funds was promptly

transferred to an account in the name of ECLIPSE at a different financial institution. A

portion of the PPP loan proceeds was subsequently withdrawn from the ECLIPSE bank

account in currency in structured transactions below $10,000 in order to avoid federal

reporting requirements.


1
  Pursuant to Title 31, United States Code, Section 5313(a), and regulations there under, including 31 C.F.R.
Sections 103.22, 103.27 and 103.28, domestic financial institutions (including but not limited to banks, Money
Service Businesses (MSB), and issuers, sellers or redeemers of money orders) are generally required to prepare
and submit a report, known as a Currency Transaction Report (CTR), for each deposit, withdrawal, exchange
of currency or other payment or transfer, by, through, or to such financial institution which involves a
transaction in currency of more than $10,000 with the Internal Revenue Service within fifteen days following
the date of the transaction.
                                                      6
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 8 of 21




                             FIRST TWO SBA PPP LOANS

       23.    In April 2020, RECH applied for two fraudulent PPP loans on behalf of the

two entities he controls. RECH successfully obtained PPP loan proceeds based on fraudulent

information as follows:

 Business         Lending Institution     Loan          Amount       Approximate Date of
 Name                                     Amount        Disbursed    Loan Application
 GUARDIAN         WebBank / PayPal        $37,500       $37,500      April 27, 2020
 ECLIPSE          Citizens Bank           $90,000       $90,000      April 26, 2020


       24.    Records were obtained from WebBank, PayPal, and Citizens Bank. The

records show that both PPP loan applications were submitted via the internet using interstate

wire communications. The internet submissions originated in New York and were received

and/or processed by the lender’s computer servers located outside of New York.

       25.    Both PPP loan applications were submitted to the lenders from Internet

Protocol (“IP”) address 172.101.154.241. Charter Communications, Inc. is an internet,

telephone, and cable service provider. Records from Charter Communications, Inc. report

that IP address 172.101.154.241 was assigned to an account in the name of RECH with

service at the 5 HILLTOP. The PPP loan application for GUARDIAN submitted to PayPal

would have been processed by computer servers located in Arizona, Nevada, or Utah. PayPal

does not use computer servers located in New York. The PPP loan application for ECLIPSE

submitted to Citizens Bank was received by computer servers located in Rhode Island.

       26.    The PPP applications both report that ECLIPSE and GUARDIAN have an

address of 5 HILLTOP. The applications made the following false representations:




                                             7
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 9 of 21




                 Business       Primary     Average Monthly              Number of
                                Contact         Payroll                  Employees

               GUARDIAN          RECH               $15,000                  4
                ECLIPSE          RECH              $36,000 2               10-50


      27.     PayPal and Citizens Bank received multiple fraudulent IRS Forms 941,

Employer’s Quarterly Federal Tax Returns, to support the payroll expenses reported on the

PPP loan applications. The Forms 941 made the following false representations:

             Business       Time period     Number of      Wages, tips,         Federal
                                            employees       and other         income tax
                                               who        compensation        withheld…
                                             received          …
                                             wages…
             ECLIPSE     April, May, June        3             $75,000             $7,500
                               2019
            GUARDIAN     April, May, June      3               $75,000             $7,500
                               2019

             ECLIPSE      July, August,        3               $75,000             $7,500
                         September 2019
            GUARDIAN      July, August,        3               $75,000             $7,500
                         September 2019

             ECLIPSE       October,            4               $95,000             $9,500
                          November,
                         December 2019
            GUARDIAN       October,            4               $95,000             $9,500
                          November,
                         December 2019

             ECLIPSE        January,           4               $95,000             $9,500
                         February, March
                              2020
            GUARDIAN        January,           4               $95,000             $   0
                         February, March
                              2020




2
 The application breaks the figure into “Average monthly salaries, wages, commissions to
employees” of $30,000; “Average monthly payments for vacation, parental, family,
medical, or sick leave” of $3,000; and “Average monthly allowance for dismissal or
separation” of $3,000.
                                             8
       Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 10 of 21




       28.    With the exception of January, February, March 2020, the Forms 941 for

GUARDIAN and ECLIPSE for each respective time period report identical figures for the

number of employees; wages, tips and other compensation; and federal income tax withheld.

All the Forms 941 report 5 HILLTOP as the business’ address and are signed by RECH with

the title of “manager.” As set forth below, records from IRS and NYS DOL establish that

the statements regarding payroll expenses and number of employees made on the PPP

applications and the Forms 941 are false.

       29.    Both PPP loan applications state either “no” or “false” to the following

question: “Is the Applicant or any owner of the Applicant an owner of any other business, or

have common management with, any other business?” These responses on the PPP loan

applications are false since RECH is the owner and/or manages both GUARDIAN and

ECLIPSE. The PPP loan application for GUARDIAN reports that RECH is “Director” and

100% owner of GUARDIAN. The PPP loan application for ECLIPSE reports that RECH is

the manager of ECLIPSE.       As discussed later in this affidavit, records from Arizona

Corporation Commission, Internal Revenue Service, and financial institutions report that

RECH has ownership and/or manages GUARDIAN and ECLIPSE.

                                 THIRD SBA PPP LOAN

       30.    Records were obtained from SBA regarding a third PPP loan. The records

show that a PPP loan in the name of GUARDIAN was applied for through ReadyCap. The

records further show that GUARDIAN falsely reported on the PPP loan application that it

has average monthly payroll expenses of $60,000. As set forth below, records from IRS and

NYS DOL establish that the statement regarding payroll expenses is false.


                                             9
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 11 of 21




       31.     On March 3, 2021, your Affiant spoke with a representative of ReadyCap. The

representative stated that GUARDIAN applied for a PPP loan and loan proceeds of $150,000

were disbursed to GUARDIAN on or about February 18, 2021 based on the false loan

application.

       32.     On March 3, 2021, your Affiant spoke with a representative of Canandaigua

National Bank. The representative stated that Canandaigua National Bank account x2739 in

the name of GUARDIAN received a $150,000 deposit from ReadyCap on or about February

19, 2021. As detailed later in this affidavit, RECH is the sole signer on account x2739. The

representative further stated that two checks were subsequently drawn on account x2739. The

first check in the amount of $50,000 payable to ECLIPSE cleared on or about February 21,

2021. The second check in the amount of $100,000 payable to ECLIPSE cleared on or about

February 26, 2021. The representative stated that both checks were negotiated at Citizens

Bank. The representative further stated that ReadyCap tried to reverse the $150,000 deposit

but was unsuccessful since the funds had already been removed from account x2739.

       33.     On March 3, 2021, your Affiant spoke with a representative of Citizens Bank.

The representative stated that two checks were recently deposited in Citizens Bank account

x8144 in the name of ECLIPSE. As detailed later in this affidavit, RECH is the sole signer

on account x8144. A $50,000 check from Canandaigua National Bank account x2739 was

deposited on or about February 22, 2021. A $100,000 check from Canandaigua National

Bank account x2739 was deposited on or about February 25, 2021. As detailed later in this

affidavit, $57,000 was subsequently withdrawn from Citizens Bank account x8144 in currency

in transactions less than $10,000 in order to avoid federal reporting requirements.


                                              10
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 12 of 21




                                   OTHER RECORDS

                       ARIZONA CORPORATION COMMISSION

       34.      Records from Arizona Corporation Commission report that RECH and C.F.

are the Directors of GUARDIAN. RECH signed the Articles of Incorporation as the

Incorporator.    Annual Reports for GUARDIAN were filed with Arizona Corporation

Commission for 2018 (filed on or about October 15, 2018), 2019 (filed on or about October

2, 2019), and 2020 (filed on or about October 2, 2020). The Annual Reports report that RECH

is “President/CEO” of GUARDIAN and bear the electronic signature of RECH.                5

HILLTOP is listed as the address for RECH and C.F.

       35.      Records from Arizona Corporation Commission report that RECH is the sole

member of ECLIPSE. The Articles of Organization state that the member(s) will manage

ECLIPSE and is signed by RECH.

                            INTERNAL REVENUE SERVICE

       36.      As previously detailed, IRS Forms 941, Employer’s Quarterly Federal Tax

Returns, were submitted to the PayPal and Citizens Bank to support the payroll expenses

reported on the PPP loan applications. Records for ECLIPSE and GUARDIAN were

requested from IRS the years 2019 and 2020. IRS has no record of ECLIPSE or GUARDIAN

filing any tax returns, including Forms 941, for 2019 or 2020.

       37.      Records obtained from IRS report that GUARDIAN was granted tax exempt

status under Internal Revenue Code Section 501(c)(3) on or about June 26, 2018. The IRS

determination letter was sent to “GUARDIAN OF HUMANITY, INC. C/O MICHAEL

RECH” at 5 HILLTOP. An IRS Form 990, Return of Organization Exempt from Income

                                             11
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 13 of 21




Tax, for GUARDIAN was filed for 2018 with the IRS on or about March 6, 2019. The Form

990 reports GUARDIAN’s address as 5 HILLTOP and is signed by RECH with the title of

“officer.”

       38.    Records obtained from IRS report that RECH filed a federal income tax return

for the year 2019. The tax return reports wage, salary, tips, etc. income of $0.

                        NEW YORK DEPARTMENT OF LABOR

       39.    New York requires employers to report their payroll and pay unemployment

insurance contributions. Employers report this on New York Form NYS-45, Quarterly

Combined Withholding, Wages Reporting and Unemployment Insurance Return. General

business employers are required to begin reporting payroll and pay unemployment insurance

contributions when remuneration exceeds $299. Non-profit employers are required to begin

reporting payroll and pay unemployment insurance contributions when remuneration

exceeds $999. Records for ECLIPSE and GUARDIAN were requested from NYS DOL.

NYS DOL has no records for or returns filed for ECLIPSE or GUARDIAN. As previously

detailed, IRS Forms 941, Employer’s Quarterly Federal Tax Returns, were submitted to the

lenders to support the payroll expenses reported on the PPP loan applications. The payroll

reported on the PPP loan applications and the Forms 941 far exceed the thresholds requiring

the filing of Forms NYS-45 with NYS DOL.

              RECIEPT AND DISPOSITION OF PPP LOAN PROCEEDS

       40.    As set forth below, the proceeds of the two initial PPP loans were deposited to

accounts in the name of ECLIPSE at Citizens Bank and GUARDIAN at Canandaigua

National Bank. A review of the records from Citizens Bank and Canandaigua National Bank

                                              12
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 14 of 21




reveal that ECLIPSE and GUARDIAN did not have transactions consistent with the business

enterprises claimed in the PPP loan applications. The records do not show any payments

consistent with payroll being made from the accounts. Prior to receiving the proceeds of the

PPP loans, the accounts engaged in minimal transactions. Once the proceeds of the PPP

loans were deposited to the accounts, almost all of the funds were promptly withdrawn in

currency in a series of transactions below $10,000. A review of a personal bank account in

RECH’s name at Citizens Bank shows subsequent deposits of cash to fund payments to credit

cards and utility companies.

      CANANDAIGUA NATIONAL BANK – ACCOUNT x2739 – GUARDIAN

       41.    Records obtained from Canandaigua National Bank report that account

number x2739 was opened in the name of GUARDIAN on or about July 5, 2019. RECH is

the sole signer on account x2739, and the records report RECH’s title as “Director.” The

signature card and statements report GUARDIAN’s address is 5 HILLTOP.

       42.    Records for account x2739 show that from the account opening on or about July

5, 2019 through April 28, 2020, the only transactions were a $100 currency deposit and three (3)

electronic transactions with the description “PAYPAL VERIFYBANK…” totaling $0.38. The

balance of account x2739 on April 28, 2020 was $100. The $37,500 PPP loan proceeds funded

by WebBank was deposited to account x2739 on April 29, 2020. The deposit was in the form of

an interstate wire transfer originating from WebBank’s account at Zions Bankcorporation, N.A.

Zions Bankcorporation, N.A. is headquartered in Utah. Based on my training and experience

along with my review of the bank records for GUARDIAN that show little to no financial

transactions prior to the deposit of the PPP loan proceeds, it is your affiant’s belief that


                                              13
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 15 of 21




GUARDIAN is a non-operational company as it does not appear to generate any sources of

income or business expenses. Additionally, the PPP loan proceeds were obtained under false

pretenses as outlined above and are proceeds of a specified unlawful activity (“SUA”), namely

wire fraud in violation of Title 18, United States Code, Section 1343.

       43.     Records for account x2739 further show that $37,300 in fraudulently obtained PPP

loan proceeds, which are proceeds of a SUA, namely wire fraud, were subsequently withdrawn

in currency by RECH in a series of transactions in amounts below $10,000 in an attempt to avoid

the CTR reporting requirements, which is all in violation of Title 1956(a)(1)(B)(ii). The table

below summarizes the currency withdrawals:

                            Date                           Amount
                            05/01/2020 – Friday            $ 9,000
                            05/05/2020 – Tuesday           $ 9,000
                            05/07/2020 – Thursday          $ 9,000
                            05/12/2020 – Tuesday           $ 9,000
                            05/20/2020 – Wednesday         $ 1,300
                            TOTAL                          $37,300
As previously stated, RECH has sole signatory authority for account x2739. Records from

Canandaigua National Bank confirm that RECH conducted the currency withdrawals on

May 1, 2020; May 5, 2020; May 7, 2020; and May 12, 2020.

       44.     The aforementioned transactions and a $15 fee were the only transactions for

account x2739 from the account opening on or about July 5, 2019 through July 22, 2020. The

balance of account x2739 as of July 22, 2020 was $285. The fact that RECH immediately

withdrew the entire amount of the PPP loan proceeds in cash further supports your affiant’s belief

that GUARDIAN is a non-operational company and RECH obtained the PPP loan proceeds

under false pretenses.



                                               14
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 16 of 21




       45.    As previously discussed, your Affiant spoke with a representative of Canandaigua

National Bank on March 3, 2021. The representative stated that account x2739 received a

$150,000 deposit from ReadyCap on or about February 19, 2021. The deposit is in the form of

an Automated Clearing House (“ACH”) deposit. The PPP loan proceeds deposited from

ReadyCap were obtained under false pretenses as outlined above and are proceeds of a SUA,

namely wire fraud, in violation of Title 18, United States Code, Section 1343.

       46.    RECH subsequently utilized the fraudulently obtained PPP funds, which

represent proceeds of a SUA, namely wire fraud, deposited to the bank account of

GUARDIAN, to conduct two monetary transactions in excess of $10,000 in violation of Title

18 U.S.C § 1957. Specifically, two checks were subsequently drawn on account x2739 and

negotiated at Citizens Bank. The first check in the amount of $50,000 payable to ECLIPSE

cleared on or about February 21, 2021. The second check in the amount of $100,000 payable

to ECLIPSE cleared on or about February 26, 2021.

                    CITIZENS BANK – ACCOUNT x8144 – ECLIPSE

       Records obtained from Citizens Bank report that account number x8144 was opened

in the name of ECLIPSE on or about September 9, 2013. RECH is the sole signer on account

x8144. Statements from February 1, 2016 to August 31, 2020 report ECLIPSE’s address is 5

HILLTOP.

       47.    Records for account x8144 reflect minimal transactions from January 2019

through May 3, 2020. The activity consists of fee rebates and currency deposits totaling $30.

The balance of account x8144 on May 3, 2020 was $45. The $90,000 PPP loan proceeds funded

by Citizens Bank was deposited to account x8144 on May 4, 2020. The deposit is in the form of

an Automated Clearing House (“ACH”) deposit.
                                               15
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 17 of 21




       48.    Based on my training and experience along with my review of the bank records

for ECLIPSE that show little to no financial transactions prior to the deposit of the PPP loan

proceeds, it is your affiant’s belief that ECLIPSE is a non-operational company as it does not

appear to generate any sources of income or business expenses. Additionally, the PPP loan

proceeds deposited to Citizens Bank in April of 2020 were obtained under false pretenses as

outlined above and are proceeds of a SUA, namely wire fraud, in violation of Title 18, United

States Code, Section 1343.

       49.    Records for account x8144 further show that $90,000 in fraudulently obtained PPP

loan proceeds, which are proceeds of a SUA, namely wire fraud, were subsequently withdrawn

in currency by RECH in a series of transactions in amounts below $10,000 in an attempt to avoid

the CTR reporting requirements, which is all in violation of Title 1956(a)(1)(B)(ii). The table

below summarizes the currency withdrawals:

                             Date                        Amount
                             05/05/2020 – Tuesday        $ 9,000
                             05/06/2020 – Wednesday      $ 9,000
                             05/07/2020 – Thursday       $ 9,000
                             05/08/2020 – Friday         $ 9,000
                             05/09/2020 – Saturday       $ 4,000
                             05/12/2020 – Tuesday        $ 9,000
                             05/13/2020 – Wednesday      $ 4,500
                             05/13/2020 – Wednesday      $ 4,500
                             05/14/2020 – Thursday       $ 9,000
                             05/15/2020 – Friday         $ 9,000
                             05/19/2020 – Tuesday        $ 4,500
                             05/20/2020 – Wednesday      $ 9,500
                             TOTAL                       $90,000



RECH conducted the aforementioned withdrawals. RECH has sole signatory authority for

account x8144. New York State Department of Motor Vehicles issued RECH a Client

                                              16
        Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 18 of 21




Identification Number 265961626. This is the same identification number listed in the

Citizens Bank records for the individual that conducted the withdrawals. The fact that RECH

immediately withdrew the entire amount of the PPP loan proceeds in cash further supports

your affiant’s belief that ECLISPE is a non-operational company.

       50.    As previously discussed, your Affiant spoke with a representative of Citizens

Bank. The representative stated that two checks were recently deposited in Citizens Bank

account x8144 in the name of ECLIPSE. A $50,000 check from Canandaigua National Bank

account x2739 was deposited on or about February 22, 2021. A $100,000 check from

Canandaigua National Bank account x2739 was deposited on or about February 25, 2021.

As detailed above the two checks totaling $150,000 from Canandaigua National Bank

Account x2739 originated from the fraudulently obtained PPP loan RECH obtained through

ReadyCap, which represent proceeds of a SUA, namely wire fraud.

       51.    Records for account x8144 further show that $57,000 of the $150,000 in

fraudulently obtained PPP loan proceeds, which are proceeds of a SUA, namely wire fraud, were

subsequently withdrawn in currency by RECH in a series of transactions in amounts below

$10,000 in an attempt to avoid the CTR reporting requirements, which is all in violation of Title

1956(a)(1)(B)(ii). The table below summarizes the currency withdrawals:

                           Date                           Amount
                           02/25/2021 – Thursday          $ 9,500
                           02/26/2021 – Friday            $ 9,500
                           02/27/2021 – Saturday          $ 9,500
                           03/01/2021 – Monday            $ 9,500
                           03/02/2021 – Tuesday           $ 9,500
                           03/03/2021 – Wednesday         $ 6,000
                           03/03/2021 – Wednesday         $ 3,500
                           TOTAL                          $57,000


                                               17
          Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 19 of 21




As previously discussed, your Affiant spoke with a representative of Citizens Bank.     The

representative stated that Citizens Bank would be freezing the $93,306.34 balance of account

x8144.

         52.   As previously outlined, the PPP loan proceeds, which are proceeds of a SUA,

namely wire fraud, were deposited to Canandaigua National Bank account x2739 in the name of

GUARDIAN and Citizens Bank account x8144 in the name of ECLIPSE. The chart below

summarizes the PPP loan proceeds that were deposited, subsequently withdrawn in currency by

RECH in a series of transactions in amounts below $10,000 in an attempt to avoid the CTR

reporting requirements, which is in violation of Title 1956(a)(1)(B)(ii), and monetary

transactions conducted by RECH in excess of $10,000, which is in violation of Title 18 U.S.C

§ 1957.

   Date              Account(s)                  Amount     Description
   04/29/2020 -      Canandaigua National        $37,500    PPP loan proceeds
   Wednesday         Bank x2739                             deposited from WebBank
   05/01/2020 –      Canandaigua National        $9,000     Cash withdrawal
   Friday            Bank x2739
   05/04/2020 –      Citizens Bank x8144         $90,000    PPP loan proceeds
   Monday                                                   deposited from Citizens
                                                            Bank
   05/05/2020 –      Canandaigua National        $9,000     Cash withdrawal
   Tuesday           Bank x2739
   05/05/2020 –      Citizens Bank x8144         $9,000     Cash withdrawal
   Tuesday
   05/06/2020 -      Citizens Bank x8144         $9,000     Cash withdrawal
   Wednesday
   05/07/2020 -      Canandaigua National        $9,000     Cash withdrawal
   Thursday          Bank x2739
   05/07/2020 -      Citizens Bank x8144         $9,000     Cash withdrawal
   Thursday


                                            18
    Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 20 of 21




05/08/2020 –   Citizens Bank x8144          $9,000     Cash withdrawal
Friday
05/09/2020 –   Citizens Bank x8144          $4,000     Cash withdrawal
Saturday
05/12/2020 -   Canandaigua National         $9,000     Cash withdrawal
Tuesday        Bank x2739
05/12/2020 -   Citizens Bank x8144          $9,000     Cash withdrawal
Tuesday
05/13/2020 –   Citizens Bank x8144          $4,500     Cash withdrawal
Wednesday
05/13/2020 –   Citizens Bank x8144          $4,500     Cash withdrawal
Wednesday
05/14/2020 –   Citizens Bank x8144          $9,000     Cash withdrawal
Thursday
05/15/2020 –   Citizens Bank x8144          $9,000     Cash withdrawal
Friday
05/19/2020 –   Citizens Bank x8144          $4,500     Cash withdrawal
Tuesday
05/20/2020 -   Canandaigua National         $1,300     Cash withdrawal
Wednesday      Bank x2739
05/20/2020 –   Citizens Bank x8144          $9,500     Cash withdrawal
Wednesday
02/19/2021 –   Canandaigua National         $150,000   PPP loan proceeds
Friday         Bank x2739                              deposited from ReadyCap
On or about    Canandaigua National         $50,000    Check transfer of PPP loan
02/22/2021 -   Bank x2739 / Citizens                   proceeds from x2739 to
Monday         Bank x8144                              x8144
On or about    Canandaigua National         $100,000   Check transfer of PPP loan
02/25/2021 –   Bank x2739 / Citizens                   proceeds from x2739 to
Thursday       Bank x8144                              x8144
02/25/2021 –   Citizens Bank x8144          $9,500     Cash withdrawal
Thursday
02/26/2021 –   Citizens Bank x8144          $9,500     Cash withdrawal
Friday
02/27/2021 -   Citizens Bank x8144          $9,500     Cash withdrawal
Saturday


                                       19
      Case 6:21-mj-04044-MWP Document 1 Filed 03/19/21 Page 21 of 21




Affidavit submitted electronically by email in
.pdf format. Oath administered, and contents
and signature, attested to me as true and accurate
telephonically pursuant to Fed.R.Crim. P. 4.1 and 4(d)
on this ___
        ____
        19 day of March, 2021.


______________________________________
MARIAN W. PAYSON
United States Magistrate Judge
